Notice of Pre-AIA  or AIA  Status
Claims 1-5 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Sealing cone is referenced by character “12” and “18” (page 5 paragraph 2 and 18).
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
In Claim 2, line 3, “said bumps pushed into said suction member central portion where said bumps are located said central portion of said suction member is raised to increase a clearance between said suction member and said flat surface” should read “said bumps pushed into said suction member central portion where said bumps are located, said central portion of said suction member is raised to increase a clearance between said suction member and said flat surface”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the scope of the claim is unclear. It is unclear what elements make up the apparatus. The circular member is introduced as a part of the intended use of the apparatus, which is giving patentable weight in that the device must merely be capable of performing the intended use. Further it appears to be that none of the elements of claim 1 are positively recited as part of the apparatus. For the purpose of examination, it was assumed that all of the elements cited in claim 1 where meant to be claimed in combination as part of the apparatus, as this is what was meant to be claimed per the examiner best understanding of the claimed invention. 
Also, in Claim 1 the phrase “spaced above and level to said surface” is unclear as it appears that level is being used contrary to its common meaning. It appears that “level to” should be change to “parallel to”.
In claim 2 the phrase “said bumps are pushed into said suction member central portion where said bumps are located”, is unclear. The specification does not teach how said bumps are pushed into said suction member. For purpose of examination “said bumps pushed into said suction member” will be construed as “said bumps drawn into said suction member” as this is disclosed in the specification page 3 line 2.	
In claim 4 the phrase “said step including mounting one end of a vertical pull rod to said central portion of said suction member upward and at the other end to a cam mechanism”, is unclear. The phrase “said suction member upward” is unclear and indefinite. In claim 4 it is also unclear on what the “other end” is referencing. For the purpose of examination, it will be assumed that the other end of the vertical pull rod is mounted to a cam mechanism. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 4 is rejected under 35 U.S.C. 102(a1) as being anticipated by Takahashi (US 8387932 B2).
As to Claim 4, Takahashi teaches a method for attaching a suction member (22) to a flat surface (2) by the step of establishing a vacuum between said flat surface (2) and a central portion (A2, see annotated Fig. 9B below) of said suction member (22) (see column 6 line 28), said suction member (22) being flat before being attached by suction (Fig. 9A) to said flat surface (2), said step including mounting one end of a vertical pull rod (center stem 32) to said central portion (A2, see annotated Fig. 9B below) of said suction member (22) (see column 4 line 37) upward and at the other end to a cam mechanism (42) able to be operated to use said pull rod (32) and said central portion (A2, see annotated Fig. 9B below) of said suction member (22) to increase the volume of a space (A1, see column 6 line 4, & annotated Fig. 9B below) beneath said suction member (22) while holding an outer rim (28) of said suction member (22) against said surface (2) to seal said space (A1, see annotated Fig. 9B below) and thereby create said vacuum (see column 6 line 20-36).

    PNG
    media_image1.png
    344
    699
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 8387932 B2) in view of Tashiro (JP H02-124314U).

As to claim 1, Takahashi teaches an apparatus for attaching a circular suction member (22) to a flat surface (2) by establishing a vacuum in a space (A1, see annotated Fig. 9B above) defined between said suction member (22) and said flat surface (2) (see column 6 line 30, & annotated Fig. 9B above); said suction member (22) being flat when not attached to said flat surface (2) (See Fig. 9A) by the effect of suction. Takahashi also teaches a pull rod (center stem 32) attached to a central portion (A2, see annotated Fig. 9B above) of said suction member (22) elevated by a cam mechanism (42) which cam mechanism (42) also lowers a sealing cone (24) having a bottom rim engaged with an outer rim end (28) (see column 6 line 1, & Fig. 9A) of said suction member (22) to hold the same down against said flat surface (2) as said pull rod (32) elevates said central portion (A2, see annotated Fig. 9B above) of said suction member (22) to increase the volume of  a space (A1, see annotated Fig. 9B above) above said flat surface (2) and thereby create a vacuum drawing said outside rim (A3, see annotated Fig. 9B above) of said suction member (20) against said flat surface (2) (see column 6 line 30, & annotated Fig. 9B above).
Takahashi fails to disclose a suction member (22) having a circumferentially arranged integral series of spaced apart bumps projecting downwardly from an undersurface of said suction member and spaced inwardly a short distance from an outside rim of said suction member, said bumps positioning said suction member spaced above and level to said surface so that said space is at atmospheric pressure.
In the same field of endeavor Tashiro teaches a suction cup having a circumferentially arranged integral series of spaced apart bumps (protrusion 25) projecting downwardly from an undersurface of said suction member (22) and spaced inwardly a short distance from an outside rim (2) of said suction member (22), said bumps (25) positioning said suction member (22) spaced above and level to said surface so that said space is at atmospheric pressure (see Fig. 7 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction member (22) of the apparatus of Takahashi to have bumps (protrusions 25 of Tashiro (Fig. 8) circumferentially arranged projecting downwardly from an undersurface of said suction member (22) of Takahashi, and spaced inwardly a short distance from an outside rim (See annotated Fig. 9B above) of said suction member (22), said bumps positioning said suction member (22) spaced above and level to said surface so that said space (A1, see annotated Fig. 9B above) is at atmospheric pressure. 
The advantage of adding the protrusion to the suction member is to allow outside air to enter said space when the protrusion is in contact with the flat surface. When the protrusions are in contact with the flat surface the space will be filled with air at atmospheric pressure allowing the user to easily remove the suction member from the mating surface.
As to Claim 2, The combination of Takahashi and Tashiro teaches an apparatus according to claim 1 wherein said bumps of modified suction member (22 of Takahashi) are pulled up and away from said surface (2) as said pull rod (32) raises said central portion (A2, see annotated Fig. 9B above) of said modified suction member (22) (see column 6 line 28, & annotated Fig. 9B above)  , said bumps are pushed into said modified suction member (22) central portion (A2, see annotated Fig. 9B above) where said bumps are located said central portion of said suction member is raised to increase a clearance between said suction member (22) and with respect to said flat surface (2) (See annotated Fig. 9B above).
As to Claim 5, Takahashi teaches a method according to claim 4 but fails to disclose a method wherein a circumferentially spaced apart series of downwardly extending bumps are formed on said suction member contacting said surface prior to raising said pull rod to vent said space to the atmosphere and initially prevent formation of a vacuum in said space.
In the same field of endeavor Tashiro teaches circumferentially spaced apart series of downwardly extending bumps (protrusion 25) are formed on said modified suction member (22) contacting said surface (2) to vent said space to the atmosphere and initially prevent formation of a vacuum in said space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction member (22) of the apparatus of Takahashi to have bumps (protrusions 25 of Tashiro (Fig. 8) circumferentially spaced apart series of downwardly extending bumps are contacting a said surface (2) prior to raising said pull rod (32) to vent said space to the atmosphere and initially prevent formation of a vacuum in said space.
The advantage of adding the protrusion to the suction member is to allow outside air to enter said space when the protrusion is in contact with the flat surface. When the protrusions are in contact with the flat surface the said space will be filled with air at atmospheric pressure allowing the user to easily remove the suction member from the mating surface.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 8387932 B2) in view of Tashiro (JP H02-124314U), and Brinker et al (US 5025919 A).

As to Claim 3, The combination of Takahashi and Tashiro fails to disclose a said cam mechanism includes a round member having an upper end of said pull rod connected to a periphery of said round member so as to be raised or lowered by movement of a handle attached thereto.
In the same field of endeavor Brinker teaches a cam mechanism (eccentric cam lobe 80) includes a round member having an upper end of said pull rod (stand of 73) connected to a periphery of said round member (80) so as to be raised or lowered by movement of a handle (lever 82) attached thereto (see column 4 line 17, figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam mechanism (42 of Takahashi) to be a round member (80 of Brinker) having an upper end of said pull rod (stand of 32 of Takahashi) connected to a periphery of said round member (80 of Brinker) so as to be raised or lowered by movement of a handle (lock lever 38 of Takahashi annotated Fig. 9B above) attached thereto, since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the cam mechanism (eccentric Cam lobe 80) device of a secondary reference (Brinker) for the cam mechanism (42) of the primary reference (Takahashi). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The combination of Takahashi and Tashiro would function in the same manner if the cam mechanism was a round member as taught by Brinker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al Farentino Shaw (US 20220080811 A1), teaches a similar configuration for a flat suction cup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY OLIVIER/           Examiner, Art Unit 4164                                                                                                                                                                                             
/BRADLEY DUCKWORTH/           Primary Examiner, Art Unit 3632